Citation Nr: 1520333	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-14 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1955 to December 1956.  The Veteran also had an unverified period of service with the Army National Guard of North Carolina from August 1954 to June 1955.  The Veteran died in September 2008 and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2010, the appellant requested a hearing before the Board in Washington, DC.  In a May 2011 letter, the Board notified the appellant that a hearing had been scheduled for July 2011.  After being notified of the scheduled hearing, the appellant did not report and did not request a postponement.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In November 2012, the Board remanded the matter to obtain additional treatment records and to provide a VA medical opinion.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.







FINDINGS OF FACT

1.  The Veteran died on September [redacted], 2008 from congestive heart failure due to pulmonic valve stenosis.

2.  At the time of the Veteran's death, the Veteran was service connected for residuals of a right mandible fracture.

3.  The Veteran was exposed to asbestos in service.

4.  The in-service asbestos exposure was a contributory cause of the Veteran's death.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. 
§§ 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim for service connection for the Veteran's cause of death has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome (grant of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection for Cause of Death Legal Criteria

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports. 
38 C.F.R. § 3.312(a).  The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

In order to establish service connection for the cause of death, there must be 
(1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2014).  The Board has thoroughly reviewed all the evidence of record in this case.  The analysis below focuses on the most relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Cause of the Veteran's Death Analysis

A Certificate of Death issued by the State of North Carolina shows that the Veteran died on September [redacted], 2008 of congestive heart failure due to pulmonic valve stenosis.  Panhypopituitarism and asbestos exposure are listed as significant conditions contributing to death but not resulting in the underlying causes previously stated.

During the Veteran's life, service connection was established for residuals of a fractured right mandible; however, the appellant does not contend that this service-connected disability caused or otherwise contributed to the Veteran's death.  The appellant seeks service connection for the cause of the Veteran's death based on conditions not yet service connected.  Specifically, the appellant contends that in-service asbestos exposure resulted in pulmonary fibrosis that contributed to and hastened the Veteran's death.  See March 2010 VA Form 9.

On review of all the lay and medical evidence, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran was exposed to asbestos in service.  The Veteran's DD Form 214 indicates that the Veteran served as an AN 0062 01, which compares to a civilian occupation of aircraft mechanic helper.  The VA Adjudication Procedure Manual provides that the manufacture and servicing of brake products, such as clutch facings and brake linings, is a major occupation involving exposure to asbestos.  See M21-1MR, Part IV.ii.2.C.9.f.  Prior to his death, the Veteran reported that he inspected all components - which would include break system components - of F9F8 Cougar aircrafts for one year in service.  See, e.g., September 2006 letter.  

While there is no indication of asbestos exposure in the service treatment records, the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  See M21-1MR, Part IV.ii.2.C.9.d.  The Veteran had active service from July 1955 to December 1956, private treatment records discuss possible asbestos exposure as early as January 2004, and the Veteran was diagnosed with asbestosis in March 2006.  For these reasons and after resolving reasonable doubt in favor of the appellant, similar to the November 2012 Board Remand findings, the Board now finds that the Veteran was exposed to asbestos in service.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

The Board next finds that the weight of the lay and medical evidence is in relative equipoise as to whether the in-service asbestos exposure was a contributory cause of the Veteran's death.  As noted above, the State of North Carolina Certificate of Death listed asbestos exposure as a significant condition contributing to death but not resulting in the underlying causes of death (congestive heart failure due to pulmonic valve stenosis).  Private treatment records from two months before the Veteran's death discuss "unfortunately end stage disease due to multiple problems...combining to cause [the Veteran's] severely debilitated state."  Dr. D.A. did not identify which problems were contributing to the Veteran's state, or how much; however, there was discussion of fibrotic lung disease possibly related to asbestos exposure, and some changes of pleural plaques suggesting asbestos exposure.  The Veteran's late symptoms included increased shortness of breath and use of 7 liters of oxygen per day, up from 2 liters per day only three months earlier.

Dr. D.A.'s earlier treatment records include a January 2007 record following the Veteran's request for a letter documenting asbestos exposure in service.  While 
Dr. D.A. did not confirm asbestos exposure in service, Dr. D.A. stated that it was an assisting doctor's opinion that pulmonary fibrosis was not a major issue at the time.  Nevertheless, dyspnea was frequently listed at the top of the assessment and plan discussion, and dyspnea was identified as having multifactorial sources, including interstitial lung disease probably related to asbestos.  See Dr. D.A. November 22, 2006; July 23, 2007; and June 25, 2008 treatment records.   

On review of the claims file, the December 2012 VA examiner summarized the evidence above by stating that "during the year before [the Veteran's] death, his treating physicians stated that asbestos exposure was not the major problem, that the main problem...was the obesity and deconditioning, which was difficult to treat due to the need of steroid use due to his panhypopituitarism."  The December 2012 VA examiner opined that "although asbestos exposure may contribute to the cause of death...it was not directly resulting in the underlying cause of death."  

In sum, the evidence demonstrates that the State of North Carolina Certificate of Death reported that asbestos exposure was a significant condition contributing to the Veteran's death, and the medical evidence shows that the Veteran was affected by obstructive and restrictive pathology with multiple causes, including asbestos exposure.  Although asbestos exposure was not considered by medical examiners to be a "major" problem or a direct cause of the underlying cause of death, 38 C.F.R. § 3.312(c)(1) does not demand either standard, and instead lists considerations including whether a contributing cause of death combined to cause death, or 





whether it aided or lent assistance to the production of death.  For these reasons, and after resolving reasonable doubt in favor of the appellant, the Board finds that in-service asbestos exposure was a contributory cause of the Veteran's death.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


